Citation Nr: 0112177	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  94-28 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of rheumatic fever, including valvular heart 
disease, mitral, with arrhythmia, syncope, and aortic 
stenosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from December 1944 to June 
1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of May 1993 by the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO).  In January 1997 and September 1998, 
the Board remanded the case for additional development.  
Additional details regarding the procedural history of the 
claim for increased rating, as well as associated claims for 
service connection for additional disorders of the heart are 
discussed below.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.  

2.  The evaluation of the veteran's claim does not involve a 
question of medical complexity or controversy.

3.  The residuals of rheumatic fever, including valvular 
heart disease, with mitral, arrhythmia, syncope, and aortic 
stenosis have resulted in an identifiable valvular lesion, 
but do not result in enlargement of the heart or a diastolic 
murmur with characteristic EKG manifestations.  The veteran's 
rheumatic heart disease also is not manifested by: (1) a 
workload of greater than five metabolic equivalents but not 
greater than seven metabolic equivalents resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or (2) 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.



CONCLUSIONS OF LAW

1.  A medical opinion from an independent medical expert is 
not warranted.  38 U.S.C.A. § 7109 (West 1991 & Supp. 2000).

2.  The criteria for a 10 percent disability rating (but no 
higher) for residuals of rheumatic fever, including valvular 
heart disease, mitral, arrhythmia, syncope, and aortic 
stenosis are met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. § 4.104, Diagnostic Code 7000 (1997 & 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

The Board notes that a letter from the RO dated in February 
2001 indicates that the RO reviewed the veteran's case and 
determined that the requirements of the new law had been met.  
The Board concurs.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), 
supplemental statements of the case (SSOCs) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate this claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOCs.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained the veteran's service medical 
records and his post-service treatment records.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  He has been 
afforded disability evaluation examinations.  With regard to 
the adequacy of the examinations, the Board notes that the 
reports of examination reflect that the examiners recorded 
the past medical history, noted the veteran's current 
complaints, conducted a physical examination, and offered 
appropriate assessments and diagnoses.  With respect to the 
contention that an advisory medical opinion is warranted, the 
Board notes that an opinion of an independent medical expert 
may be obtained in cases where the issue under consideration 
is of such medical complexity or controversy that it 
justifies soliciting an opinion from an independent medical 
expert.  The evaluation of the veteran's disability is 
neither complex nor controversial; therefore, solicitation of 
a medical opinion from an independent medical expert is not 
warranted. 38 U.S.C.A. § 7109 (West 1991).

The Board is unaware of any additional relevant evidence that 
is available.  The veteran has had a personal hearing.  The 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO apply the 
new act would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has considered the full history of the veteran's 
service-connected residuals of rheumatic fever.  A service 
medical board report dated in June 1946 shows that the 
veteran had a history of being hospitalized with a diagnosis 
of rheumatic fever from March to April 1945.  He was 
subsequently admitted to the sick list in January 1946 with a 
fever of 103 degrees, an inflamed and slightly edematous 
pharynx, and a very soft systolic cardiac murmur.  He 
improved on bed rest.  The diagnosis was rheumatic fever.  
The medical board noted that the soft systolic murmur had 
decreased in intensity.  He was observed for a period of 
twenty-two weeks during which time he followed a program of 
gradually increased activity.  There was no evidence of 
cardiac damage at the time of examination by the medical 
board.  However, because of his susceptibility to rheumatic 
fever as proven by the attacks in service, it was concluded 
that further duty status could not be anticipated.  The 
veteran was subsequently discharged from service.  

The veteran filed a claim for disability compensation for 
rheumatic fever with cardiac involvement in July 1946.  In a 
rating decision of November 1946, the RO granted service 
connection for residuals of rheumatic fever with cardiac 
involvement, and assigned a 100 percent convalescence rating 
from the date of discharge.  

The veteran was afforded a disability evaluation examination 
by the VA in January 1947.  The report shows that the veteran 
complained of having shortness of breath on climbing stairs 
and hills, but said that he did not fatigue easily.  
Subsequently, in a rating decision of April 1947, the RO 
assigned a 30 percent rating for rheumatic fever, valvular 
heart disease, mitral, with some joint pains and dyspnea.  

The veteran was afforded another examination by the VA in 
July 1949.  The report shows that the veteran had no 
complaints aside from occasional bilateral shoulder pain.  He 
had no shortness of breath or ankle swelling.  He said that 
he had been getting along fairly well.  The heart sounds and 
rhythm were regular, with good quality.  There was a soft 
systolic murmur.  The diagnosis was rheumatic heart disease 
secondary to rheumatic fever (historical), no evidence of 
residual heart disease at this time.  Subsequently, in a 
rating decision of July 1949, the RO reduced the rating for 
the disorder from 30 percent to a noncompensable level.  The 
rating has remained at that level since that time.  

In October 1991, the veteran requested increased 
compensation.  The RO denied that request, and the veteran 
perfected this appeal.  In connection with the claim for 
increased compensation, additional issues involving 
entitlement to service connection for certain manifestations 
of heart disorders were raised.  In a decision/remand of 
January 1997, the Board expanded the grant of service 
connection to recognize that the rheumatic fever resulted in 
arrhythmia, syncope, and aortic stenosis, and remanded the 
increased rating claim for readjudication to take into 
account these additional manifestations.  The RO subsequently 
denied the claim for an increased rating and returned the 
case to the Board for further appellate review.  In September 
1998, the Board denied service connection for coronary artery 
disease, and again remanded the claim for an increased rating 
for residuals of rheumatic fever for adjudication under 
revised rating criteria.  The RO again denied the claim for 
an increased rating and has returned the case to the Board 
for further appellate review.

The Board notes that the veteran's heart disorder has been 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7000.  
Subsequent to filing his claim, the rating schedule for 
determining the disability evaluations to be assigned for 
disorders of the cardiovascular system were changed, 
effective January 12, 1998.  See 62 Fed. Reg. 65, 207-224 
(December 11, 1997).  Where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under the previous version of Diagnostic Code 7000, (criteria 
for the evaluation of rheumatic heart disease/valvular heart 
disease), a 10 percent rating is warranted with identifiable 
valvular lesion, slight, if any dyspnea, the heart not 
enlarged; following established active rheumatic heart 
disease.  A 30 percent evaluation is warranted from the 
termination of an established service episode of rheumatic 
fever, or its subsequent recurrence, with cardiac 
manifestations, during the episode or recurrence, for 3 
years, or diastolic murmur with characteristic EKG 
manifestations or definitely enlarged heart.  A 60 percent 
rating may be assigned when the heart is definitely enlarged, 
with severe dyspnea on exertion, elevation of the systolic 
blood pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia, with more 
than light manual labor precluded.  A 100 percent evaluation 
for inactive rheumatic heart disease requires clinical and 
roentgenogram confirmation of definite enlargement of the 
heart, dyspnea on slight exertion, rales, pretibial pitting 
at the end of the day, or other definite signs of beginning 
congestive failure; and preclusion of more than sedentary 
labor.  38 C.F.R. § 4.104, Diagnostic Code 7000 (1997).  The 
requirements (such as a definitely enlarged heart in the 30 
percent rating criteria) are disjunctive as contemplated by 
the word "or" before "diastolic murmur" and before 
"definitely enlarged heart". 38 C.F.R. § 4.104, DC 7000.  The 
use of the word "or" provides for an independent basis rather 
than an additional requirement.  See Drosky v. Brown, 10 Vet. 
App. 251 (1997).  See also Johnson (Gary) v. Brown, 7 Vet. 
App. 95, 97 (1994) (agreeing with memorandum by Secretary 
suggesting that criteria listed in 38 C.F.R. § 4.132, DC 
9411, for 100% rating are each independent bases for granting 
such rating). 

The regulatory revisions incorporate objective measurements 
of the level of physical activity, expressed numerically in 
metabolic equivalents (METs) at which cardiac symptoms 
develop.  One MET is the energy cost of standing quietly at 
rest and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  METs are measured by 
means of a treadmill test.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note 2. 

The schedular criteria as revised effective from January 12, 
1998, provides a 10 percent rating for residuals of rheumatic 
heart disease where a workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or where continuous medication is 
required.  A 30 percent rating is warranted under revised 
Diagnostic Code 7000 for valvular heart disease where a 
workload between 5 and 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; if there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram or X-ray.  The next higher rating, 60 percent, 
requires more than one episode of acute, congestive heart 
failure in the past year, or; METs workload between 3-5 
resulting in dyspnea, fatigue, angina, dizziness, or syncope 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  The maximum rating, 100 percent, under 
code 7000 as revised requires evidence showing chronic 
congestive heart failure, or; workload METs of 3 or lower 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7000 (2000).  Under 38 C.F.R. § 4.31 (2000), however, a zero 
percent rating shall be assigned when the requirements for a 
compensable evaluation are not met.  

The Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1, Part VI, (manual) provides that 
chronic rheumatic heart disease results from a single or 
repeated attacks of rheumatic fever which produce rigidity 
and deformity of the cusps, fusion of the commissures, or 
shortening and fusion of the chordae tendineae.  The earliest 
evidence of organic heart disease is a significant murmur.  
The earliest evidence of hemodynamically significant valvular 
lesions is found on X-ray, fluoroscopy, and ECG study, since 
these will reveal the earliest stages of specific chamber 
enlargement.  With a history of rheumatic fever in service, 
an aortic valve insufficiency that manifests some years later 
without other cause shown will be service connected.  See 
M21-1, Part VI, paragraph 11.18d.  

Accepted medical principles do not concede an etiological 
relationship between rheumatic heart disease, and either 
hypertensive or arteriosclerotic heart disease. See M21-1, 
Part VI, paragraph 11.18e.  Base additional compensation for 
hypertensive or arteriosclerotic heart disease developing 
after the presumptive period following discharge on the 
inability to satisfactorily dissociate or separate the 
effects of the conditions for rating purposes, rather than on 
the mere presence of arteriosclerotic or hypertensive heart 
disease.  See M21-1, Part VI, paragraph 11.18f.  In the 
absence of a verified rheumatic heart disease, such as valve 
pathology, or weakened heart muscles (congestive heart 
failure), the subsequent hypertensive and arteriolosclerotic 
changes can be successfully dissociated, and service 
connection denied for these changes.  See M21-1, Part VI, 
paragraph 11.18f(1).  If verified rheumatic heart disease has 
been demonstrated, the effect of subsequent onset of 
hypertensive or arteriosclerotic heart disease which may also 
produce heart muscle changes and congestive failure cannot be 
satisfactorily dissociated from the rheumatic changes.  
Evaluate the combined cardiac disability as one entity under 
the service-connected rheumatic heart disease code.  See M21-
1, Part VI, paragraph 11.18f(2).  However, since medically 
there is no recognized relationship between rheumatic heart 
disease and the later developing hypertensive or 
arteriosclerotic changes, do not extend service connection to 
systemic manifestations or arteriosclerosis in areas remote 
from the heart.  See M21-1, Part VI, paragraph 11.18f(3).

The Board notes the VA General Counsel has held that that 
certain provisions of the Manual M21-1 pertaining to claims 
involving rheumatic heart disease constitute regulations 
which are binding on the Board.  See VAOPGPREC 6-2000.  In 
particular, the General Counsel opinion stated that the last 
sentence of paragraph 11.18d and paragraph 11.18f(2) are 
considered as substantive.  The opinion further held that the 
introductory text of paragraph 11.18f, paragraph 11.18e, and 
the first three sentences of paragraph 11.18d of the manual 
are not substantive; however, the relevant factors discussed 
in the first three sentences of paragraph 11.18d and in 
paragraph 11.18e must be considered and addressed by the 
Board in assessing the evidence regarding a claim involving 
rheumatic heart disease in order to fulfill the Board's 
obligation under 38 U.S.C.A. § 7104(d)(1) to provide an 
adequate statement of reasons and bases for a decision.

The medical evidence which has been developed in connection 
with the current appeal includes several private medical 
treatment records.  A record dated in April 1983 from Joseph 
Chandler, M.D., shows that while undergoing a neurological 
evaluation it was noted that the veteran had a history of 
rheumatic fever which had left him with a slight heart 
murmur.  

A record from the St. Joseph Mercy Hospital dated in December 
1987 shows that the veteran complained of faintness, 
diaphoresis and pallor.  No specific etiology for the episode 
was found.  The veteran did well and had no further feelings 
of faintness.  The final diagnosis was cardiac arrhythmias.  
A record dated in August 1989 contains similar information.  
It was noted that the veteran had a syncopal episode while 
sitting.  The impression was syncopal episode, most likely 
due to ventricular arrhythmia, probably ventricular 
tachycardia.  The veteran was referred to obtain an 
evaluation to document this.  

The report of an intracardiac electrophysiology evaluation 
conducted at the Harper Grace Hospital in September 1989 
shows that the veteran was 65 years old and had a prior 
myocardial infarction in December 1986.  Ventricular ectopy 
had been noted in the post-infarction period, and the veteran 
had been given a variety of antiarrhythmic medications.  
Beginning in December 1987, the veteran developed a number of 
syncopal episodes.  The reason for the study was to determine 
whether there was a possible arrhythmic etiology for the 
syncope.  Following electrodiagnostic testing, the conclusion 
was that it did not appear that a sustained ventricular 
tachycardia was likely to explain the veteran's syncopal 
episodes.  A vasovagal episode was instead indicated as a 
potential cause.  

The report of a disability evaluation examination conducted 
by the VA in April 1992 shows that there was focal thickening 
of the mitral valve leaflets and of the aortic valve cusps, 
but that both valves opened well.  The diagnoses were 
(1) rheumatic heart disease and (2) coronary artery disease.  

Pursuant to a request for an expert VA medical opinion by the 
RO, the veteran's claims file was reviewed by a VA medical 
specialist, who issued a report dated in April 1993.  The 
medical opinion is from a cardiologist who is the director of 
the electrophysiology and pacemaker lab at a VA medical 
center.  While noting that his analysis of the medical 
evidence contained within the claims folder was not supported 
by a physical examination of the veteran, the VA physician 
offered his opinion that, based on the clinical evidence 
presented, there was little evidence of hemodynamically or 
clinically significant rheumatic valvular heart disease, if 
any.  

The veteran testified in support of his claim for increased 
compensation during a hearing held in June 1994.  He 
testified that his doctor had informed him that his heart 
condition was the result of the rheumatic fever incurred in 
service.  He indicated that other than the heart murmur, with 
which he was diagnosed in service, he had not experienced any 
additional heart problems prior to December 1986, when he 
developed an acute myocardial infarction.  The veteran 
testified that he had not sought medical treatment during the 
period between his discharge from service to 1986, because 
with a family, his priorities were elsewhere.  The veteran 
expressed his opinion that the rating should be increased to 
30 percent.  He said that he had become a mechanical engineer 
rather than a petroleum engineer because he had been told to 
avoid a job that would require him to work outside or to do 
heavy labor.  The veteran stated that he was now retired.  He 
recounted that he occasionally felt woozy, and he attributed 
this symptom to his service-connected disability.   

The veteran has presented several letters from his treating 
physician, Barry Feldman, M.D., who practices internal 
medicine and geriatric medicine.  A letter dated in May 1997 
contains the following information:

I am writing this letter at the request 
of my patient [the veteran] who has been 
under my care since August of 1996.  [The 
veteran] has diagnoses of aortic stenosis 
and ventricular arrhythmia.  His aortic 
stenosis is the result of rheumatic heart 
disease which he suffered while in the 
military service in 1944.  He has had 
evaluation of this by numerous 
cardiologists, including Dr. Jeffrey Zaks 
and Dr. Isaac Barr, both of whom have 
confirmed this.  He has had 
electrophysiological studies to evaluate 
his arrhythmia, and it was felt that both 
of these problems were a direct result of 
his rheumatic fever.  He also related 
scarlet fever, which he had approximately 
three to six weeks prior to developing 
his rheumatic fever.  Either of these 
conditions can, as a sequale, have aortic 
stenosis associated with them.  Now that 
he is aging and his coronary arteries are 
also becoming atherosclerotic, his 
coronary artery disease impinges upon his 
valvular disease and arrhythmia much more 
significantly.  His symptoms from these 
problems have included syncope, and near 
syncope.  He remains on medications and 
close medical follow up for all these 
problems.  

I feel that the patient's heart problems 
are directly related to his rheumatic 
fever which he contracted in 1944.  If 
you have any further questions, please 
feel free to contact me.  

The report of an examination of the veteran's heart conducted 
by the VA in August 1997 shows that the veteran said that he 
was able to walk four times a week at a pace of four miles 
per hour for about twenty minutes without unusual dyspnea and 
with no chest discomfort.  He had minimal leg heaviness 
walking uphill, but this was stable.  It did not occur with 
climbing stairs.  His symptom of intermittent chest heaviness 
lasted a few seconds and was characterized by a need to catch 
his breath.  Usually one breath made him feel well.  On 
physical examination, the heart had first and second sounds 
that were normal.  There was a 2/6 systolic ejection murmur 
at the base and a 2/6 systolic murmur audible and blowing at 
the left lower sternal border and apex, radiating toward the 
axilla.  No aortic insufficiency was audible.  An 
electrocardiogram showed sinus bradycardia with left 
ventricular hypertrophy and an anterior myocardial infarction 
of indeterminate age.  An echocardiogram demonstrated minimal 
left ventricular hypertrophy.  The left ventricular ejection 
fraction was approximately 40 percent.  The aortic valve was 
thickened and eccentric.  There was trace aortic 
insufficiency.  The mitral valve structure was normal.  There 
was no evidence of mitral stenosis or mitral regurgitation.  
The right heart chambers were normal.  The examiner stated 
that the impression was that this veteran had spells of joint 
pains and was considered to have rheumatic fever with 
valvular joint disease.  In fact, the echocardiogram 
demonstrated a deformity of the aortic valve only, which was 
of mild severity.  There was only a 6 mm mean gradient across 
this valve.  The peak gradient was 14 mm.  In normal 
patients, there can be as much as a 3 to 4 mmHg gradient 
across the aortic valve.  Thus, the veteran's gradient was 
quite minimal.  The mitral valve was normal structurally.  
The evidence for rheumatic heart disease is quite minimal.  
The findings could be explained by congenital bicuspid aortic 
valve.  

The VA physician noted that approximately 50 years after his 
discharge from service, the veteran experienced an acute 
myocardial infarction.  He found that there were no findings 
for angina by history or for exercise limitation either by 
history or by objective testing based on a 1996 stress test.  
He offered his opinion that it was highly likely that the 
veteran developed coronary artery disease at approximately 
age 63 as do other people.  He further stated that this 
coronary artery disease was not related to the minimal 
valvular abnormality present on the echocardiography 
examination.  In addition, the examiner offered his opinion 
that there was no basis for the contention that the veteran's 
heart attack was related to his valvular heart disease, given 
the minimal nature of the valvular heart disease.  The 
examiner went on to state unequivocally that the veteran's 
medical history was entirely consistent with the development 
of coronary artery disease with age, and that this coronary 
artery disease was entirely unrelated to his valvular heart 
disease.  

A VA radiology report dated in August 1997 shows that the 
impression was that the veteran's heart was in the upper 
range of normal in size.  There was no congestive failure.  

A statement in support of claim dated in May 1998 from the 
veteran shows that he reported that he had two incidents of 
syncope within the last 6 months due to premature ventricular 
contractions.  

The report of an examination of the veteran's heart conducted 
by the VA in January 1999 shows that the examiner noted that 
he had previously seen the veteran in August 1997.  He had a 
history of being thought to have rheumatic fever while in the 
armed forces.  Later, in 1986, he had an acute myocardial 
infarction.  In 1987, 1988, and 1989, he had spells of 
intermittent syncope.  The examiner reviewed in detail the 
symptoms which the veteran had experienced since his last 
examination in 1997.  In general, he had felt well.  He noted 
very rare epigastric heaviness with climbing stairs 
approximately once a week.  However, he said that he went up 
and down the stairs two or three times a day.  He noted 
occasional weakness in his legs, but no unusual dyspnea or 
claudication.  He slept on one pillow.  There was very rare 
pedal edema.  He denied paroxysmal dyspnea.  There were no 
symptoms of palpitations.  In the past, he had several spells 
of actual syncope preceded by sudden lightheadedness.  These 
were clearly less frequent since he was treated with 
Atenolol, but he had vague mild feelings while sitting in 
church of having "a touch of wooziness."  He denied 
orthostatic lightheadedness.  He had only periodic 
electrocardiograms in his doctor's office.  There had been no 
other cardiac tests of note since his last visit.  

On physical examination, his blood pressure readings while 
sitting were 144/64, 148/64, and 146/60.  His heart rate was 
54 and regular.  He was in no distress and was afebrile.  The 
jugular venous pressure was less than 5 cm of water.  The 
carotid upstroke was minimally slowed.  There was no shudder.  
There was I/VI transmitted murmur audible in both carotid 
arteries; however, it was not palpable.  The chest was clear 
on auscultation.  Examination of the heart revealed that the 
apical impulse was 2-3 finger breadths diffuse and slightly 
sustained in the left lateral decubitus position.  There was 
a palpable atrial gallop (S4).  There was no thrill.  The 
first heart sound was normal, as was the second.  There was a 
short systolic ejection murmur at the base.  There was no 
aortic insufficiency.  There was no opening snap.  There was 
no rub, click, or gallop or diastolic murmur of mitral 
stenosis.  The aorta was normal in width.  There were no 
bruits.  

A chest X-ray revealed a normal heart size, normal pulmonary 
vascularity, and no pulmonary infiltrates.  An 
electrocardiogram showed a normal sinus rhythm.  There were 
poor anterior forces V1-V6 and T-wave changes consistent with 
a prior myocardial infarction.  An echocardiogram was 
performed and showed that the left ventricle was at the upper 
limit of normal in the end-diastolic dimension.  There was 
mild left ventricular hypertrophy.  There was distal septal 
and apical akinesis compatible with a prior myocardial 
infarction.  The aortic valve was slightly deformed and had 
minimal evidence of calcification.  The left ventricular 
ejection fraction was estimated at 40-45 percent and was 
unchanged compared to his prior echocardiogram of 1977.  The 
diagnoses were (1) aortic stenosis, probably congenital; (2) 
coronary artery disease, S/P anterior myocardial infarction 
1986, no angina, minimal left ventricular dysfunction 
(ejection fraction 45%), functional Class I; and (3) 
neurocardiogenic vasodepressors syncope.  

Finally, the evidence includes a medical opinion dated in 
January 2000 from the Chief of the Cardiology Section at a VA 
Medical Center.  The cardiologist noted that he had been 
requested to differentiate between symptoms caused by the 
veteran's nonservice-connected coronary artery disease and 
the symptoms due to the residuals of service-connected 
rheumatic fever in order to determine the severity of the 
service-connected condition.  The opinion contains the 
following comments:

For this opinion, I reviewed my prior 
examination of [the veteran] and the 
information in his chart, including the 
results of his echocardiogram.  The left 
ventricular ejection fraction on the 
echocardiogram of 8/7/97 was 40-45%; the 
low limit of normal is 50%.  There was a 
minimal gradient across the aortic valve 
of 12 mmHg.  The maximum pressure 
gradient was 19 mmHg.  Both are very 
small.  There was hypokinesis of the 
distal septum and apex, compatible with a 
prior myocardial infarction.  There was 
slight deformity of the aortic valve and 
minimal evidence of calcification.  There 
was no anatomical abnormality of the 
mitral valve.  There was no pericardial 
effusion.  There was no difference in the 
echocardiographic findings on 1/25/99, 
compared to the prior echocardiogram of 
1997.  

The minimal gradient cross the aortic 
valve and its minimal anatomical 
abnormality essentially have produced no 
left ventricular dysfunction by 
themselves.  Instead, the findings are 
entirely attributable to his prior 
myocardial infarction.  The entire 
reduction in the left ventricular 
ejection fraction is attributable to the 
prior myocardial infarction, which is not 
service-connected.

After reviewing all of the evidence which is of record, the 
Board finds that the residuals of rheumatic fever, including 
valvular heart disease, mitral, arrhythmia, syncope, and 
aortic stenosis have resulted in an identifiable valvular 
lesion.  In this regard, the Board notes that the VA 
cardiologist in January 2000 described the presence of a 
slight deformity of the aortic valve.  Although a VA examiner 
suggested that this might have been due to a congenital 
disorder, the Board will resolve reasonable doubt in favor of 
the veteran and will presume that it is due to his service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998)(in which the Court vacated a decision by the 
Board where there was no medical evidence in the record 
separating the effects of the appellant's post-traumatic 
stress disorder from his nonservice-connected personality 
disorders).  Accordingly, the Board concludes that the 
criteria for a 10 percent disability rating for residuals of 
rheumatic fever, including valvular heart disease, mitral, 
arrhythmia, syncope, and aortic stenosis are met under the 
old diagnostic code.

The Board further finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent 
under either the previous or amended schedular criteria.  In 
this regard, the veteran has not displayed the criteria for a 
30 or 60 percent evaluation under the former schedular 
criteria.  There is no evidence of a recurrence of rheumatic 
fever.  Although there has been a systolic murmur, there is 
no evidence of a diastolic murmur with characteristic EKG 
manifestations.  His heart has not been found to be enlarged.  
On the contrary, the most recent VA examination confirmed 
that it was not enlarged.  A previous VA X-ray in August 1997 
had shown only that it was within the upper range of normal 
size.  Further, any dyspnea related to the service-connected 
disability in this case has not been characterized as severe.  
He does not have elevated systolic blood pressure or 
arrhythmias such as paroxysmal auricular fibrillation or 
flutter or paroxysmal tachycardia.  Although he was 
previously diagnosed as having an arrhythmia, an 
electrodiagnostic study performed in September 1989 showed 
that he did not have ventricular tachycardia, and the 
veteran's heart showed a regular rate and rhythm at the time 
of recent VA examination in January 1999.  Also, it has not 
been shown that the service-connected disorder precludes more 
than light manual labor.  As the criteria for a 30 or 60 
percent evaluation have not been shown under the former 
diagnostic criteria, the Board must find that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent under the former criteria. 

In a similar manner, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of 10 
percent under the revised criteria.  The Board notes that an 
initial predicate for a compensable evaluation for valvular 
heart disease, including cardiac residuals of rheumatic 
fever, is the presence of valvular disease documented by 
findings on physical examination and either echocardiogram, 
Doppler, echocardiogram, or cardiac catheterization.  As 
noted above, the most recent evidence, the January 1999 VA 
examination report and January 2000 VA cardiology opinion, 
reflect that the veteran does not have any significant 
sequelae of rheumatic heart disease after examination, 
including EKG, chest X-ray, and echocardiogram.  The VA 
cardiologist has indicated that the veteran's impairment is 
due to his nonservice-connected heart disease.  Therefore, 
METs testing is not required as the results would only 
reflect the impairment due to the nonservice-connected 
disability.  Dyspnea, tachycardia, nervousness, fatigability, 
etc., may result from many causes; some may be service-
connected, others, not.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (2000).  
The Board further notes that criteria for a 30 percent rating 
under the revised code, such as evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram or X-ray have not been shown.  Although mild 
left ventricular hypertrophy has been noted, the VA 
cardiologist has attributed this to the nonservice-connected 
coronary artery disease as well.  Another basis for assigning 
a 30 percent rating is if a workload of greater than 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness or syncope.  As noted above, however, any 
impairment with respect to exercise tolerance is due to the 
nonservice-connected myocardial infarction and associated 
heart disease.  With respect to the criteria for a 60 percent 
rating under the revised code, the Board notes that 60 
percent requires more than one episode of acute, congestive 
heart failure in the past year, or; METs workload between 3-5 
resulting in dyspnea, fatigue, angina, dizziness, or syncope 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  These findings generally have not been 
shown.  Although the veteran has an ejection fraction of less 
than 50 percent, that impairment has been attributed to his 
nonservice-connected myocardial infarction and cannot, 
therefore, be considered when assigning the rating for his 
service-connected disability.  Accordingly, the Board must 
find that the preponderance of the evidence is against an 
evaluation in excess of the currently assigned 10 percent 
rate under the revised criteria.  Nor does the competent 
evidence of record indicate other disabling manifestations of 
the veteran's residuals of rheumatic fever to warrant 
consideration of a higher rating under other portions of the 
Schedule.  See 38 C.F.R. Part 4.  Accordingly, the veteran's 
claim is denied.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board notes that the disability has not required frequent 
hospitalizations.  With respect to whether there is evidence 
of marked interference with employment, the Board notes that 
the veteran has not presented any objective medical opinion 
to support his assertion that the disorder prevents him from 
working.  He only stated that he had been advised to avoid 
working outdoors or working in a job requiring heavy labor.  
He stated that he previously worked as a mechanical engineer, 
and has retired.  The retirement has not been attributed to 
his service-connected disorder.  Moreover, to the extent that 
the veteran is disabled, the veteran's nonservice-connected 
myocardial infarction is the primary cause of his disability.  
Such a nonservice-connected disability may not be considered 
when assigning the rating for a service-connected disability.  
See 38 C.F.R. § 4.14 (2000).  In summary, the Board does not 
find that the veteran's case is outside the norm so as to 
warrant consideration of the assignment of an extraschedular 
rating.  Therefore, referral of this matter for consideration 
under the provisions of 38 C.F.R. § 3.321 is not warranted.  


ORDER

A 10 percent rating for residuals of rheumatic fever, 
including valvular heart disease, mitral, arrhythmia, 
syncope, and aortic stenosis is granted, subject to the law 
and regulations applicable to the payment of monetary 
benefits.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

